Exhibit 10.1

 

THE PNC FINANCIAL SERVICES GROUP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Amended and Restated

(Generally effective as of January 1, 2004)

 

WHEREAS, The PNC Financial Services Group, Inc. (the “Corporation”) previously
adopted and presently maintains The PNC Financial Services Group, Inc.
Supplemental Executive Retirement Plan (the “Plan”) originally effective as of
September 1, 1985 and amended and restated in its entirety effective January 1,
1999 and amended and restated in its entirety effective January 1, 2002; and

 

WHEREAS, the Corporation desires to amend and restate the Plan in its entirety,
to be generally effective January 1, 2004, to reflect certain administrative
practices and make certain clarifications deemed necessary or appropriate; and

 

WHEREAS, Section 15 of the Plan authorizes the Corporation to amend the Plan at
any time.

 

NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended
and restated in its entirety to provide as follows:

 

SECTION 1

 

DEFINITIONS

 

1.1 “Account” means the bookkeeping record described in Section 4 used solely to
communicate a Participant’s Accrued Benefit expressed as a single dollar amount.

 

1.2 “Accrued Benefit” means the Participant’s Account balance converted to a
single-life annuity in the same manner as under the Pension Plan.

 

1.3 “Annual Base Salary” means the annual pay rate as of the last payday in each
January preceding the Participant’s Vested Termination of Employment.

 

Notwithstanding the foregoing, after a Change in Control, in no event shall a
Participant’s Annual Base Salary be less than his annual pay rate as of the last
payday of the January preceding the date of the Change in Control.

 

1.4 “Applicable Interest Rate” has the meaning assigned such term in the Pension
Plan.



--------------------------------------------------------------------------------

1.5 “Average Bonus” means the average of the five highest bonuses whether or not
deferred of the ten final consecutive years of a Participant’s employment
awarded to a Participant under the Executive Bonus Plan for services performed
by the Participant during the prior year.

 

1.6 “Average Final Compensation” means the Participant’s average Compensation
(defined in Section 1.14(a) of the Plan) for the five highest of the ten final
consecutive years of a Participant’s employment, including the year of the
Participant’s death or Vested Termination of Employment.

 

1.7 “Beneficiary” or “Beneficiaries” means the individual or individuals
designated by the Participant to receive the balance of the Participant’s
account upon the Participant’s death, in accordance with Section 8 of the Plan.

 

1.8 “Board” means the Board of Directors of the Corporation.

 

1.9 “Cause” means:

 

  (a) the willful and continued failure of a Participant to substantially
perform the Participant’s duties with the Employer (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Participant by the Board
or the Board of Directors of the Employer, the Chief Executive Officer of the
Corporation or the Employer, or the Participant’s superior, which specifically
identifies the manner in which the Board or the Board of Directors of the
Employer, Chief Executive Officer of the Corporation or the Employer, or
superior believes that the Participant has not substantially performed the
Participant’s duties; or

 

  (b) the willful engaging by the Participant in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Employer.

 

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of a Participant, shall be considered “willful” unless it is done, or
omitted to be done, by the Participant in bad faith and without reasonable
belief that the Participant’s action or omission was in the best interests of
the Employer. Any act, or failure to act, based upon the instructions or prior
approval of the Board or the Board of Directors of the Employer, Chief Executive
Officer of the Corporation or the Employer or the Participant’s superior, or
based upon the advice of counsel for the Corporation or the Employer, shall be
conclusively presumed to be done, or omitted to be done, by the Participant in
good faith and in the best interests of the Corporation or the Employer. The
cessation of employment of the Participant shall not be deemed to be for Cause
unless and until there shall have been delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board or the Committee at a Board or Committee
meeting called and held for the purpose of considering such termination finding
that, in the good faith opinion of the Board or Committee, the Participant is
guilty of the conduct described in clause (a) or (b) above,



--------------------------------------------------------------------------------

and specifying the particulars thereof in detail. Such resolution shall be
adopted only after reasonable notice of such meeting is provided to the
Participant and the Participant is given an opportunity, together with counsel,
to be heard before the Board or the Committee.

 

1.10 “Change in Control” means a change of control of the Corporation of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Securities Exchange Act of 1934
(the “Exchange Act”), whether or not the Corporation is then subject to such
reporting requirement; provided, however, that without limitation, a Change in
Control shall be deemed to have occurred if:

 

  (a) any person, excluding employee benefit plans of the Corporation, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities, provided, however, that such an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of such voting
power shall not be considered a Change in Control if the Board approves such
acquisition either prior to or immediately after its occurrence;

 

  (b) the Corporation consummates a merger, consolidation, share exchange,
division or other reorganization or transaction of the Corporation (a
“Fundamental Transaction”) with any other corporation, other than a Fundamental
Transaction that results in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 60% of the combined voting power immediately after such
Fundamental Transaction of (i) the Corporation’s outstanding securities, (ii)
the surviving entity’s outstanding securities or (iii) in the case of a
division, the outstanding securities of each entity resulting from the division;

 

  (c) the shareholders of the Corporation approve a plan of complete liquidation
or winding-up of the Corporation or an agreement for the sale or disposition (in
one transaction or a series of transactions) of all or substantially all of the
Corporation’s assets;

 

  (d) as a result of a proxy contest, individuals who prior to the conclusion
thereof constituted the Board (including for this purpose any new director whose
election or nomination for election by the Corporation’s shareholders in
connection with such proxy contest was approved by a vote of at least two-thirds
of the directors then still in office who were directors prior to such proxy
contest) cease to constitute at least a majority of the Board (excluding any
Board seat that is vacant or otherwise unoccupied);



--------------------------------------------------------------------------------

  (e) during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new director whose election or nomination for election by the Corporation’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board (excluding any Board
seat that is vacant or otherwise unoccupied); or

 

  (f) the Board determines that a Change in Control has occurred.

 

“Person” has the meaning given in section 3(a)(9) of the Exchange Act and also
includes any syndicate or group deemed to be a “person” under section 13(d)(3)
of the Exchange Act.

 

Notwithstanding anything to the contrary herein, a divestiture or spin-off of a
Subsidiary or division of the Corporation shall not by itself constitute a
“Change in Control.”

 

1.11 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.12 “Committee” means the Personnel and Compensation Committee of the Board.

 

1.13 “Compensation” means:

 

  (a) For purposes of Section 3 of the Plan, the Annual Base Salary established
by the Employer for services rendered by a Participant for a particular year,
plus the amount of cash, if any, whether deferred or not, awarded to a
Participant under any Executive Bonus Plan paid during that same year (including
the cash value of any portion of a Participant’s bonus amount paid or deferred
in the form of stock or restricted stock, but not including the cash value of
any additional stock or restricted stock awarded to a Participant with respect
to the portion of any base bonus amount paid or deferred in the form of stock or
restricted stock).

 

  (b) For purposes of Section 4 of the Plan, the amount of cash, whether
deferred or not, awarded to a Participant under any Executive Bonus Plan paid
during a particular year (including the cash value of any portion of a
Participant’s bonus amount paid or deferred in the form of stock or restricted
stock, but not including the cash value of any additional stock or restricted
stock awarded to a Participant with respect to the portion of any base bonus
amount paid or deferred in the form of stock or restricted stock); provided,
however, that for a Participant who is not a member of the Corporate Executive
Group, Compensation under the Plan may not exceed $250,000 per year.

 

  (c) Participants who have incurred a Total Disability shall be treated as
though they have continued in employment throughout the continuance of such
Total Disability with Compensation equal to (i) for purposes of Section 3 of the
Plan, the annual pay rate in effect at the onset of such Total Disability plus
the bonus



--------------------------------------------------------------------------------

award described in Section 1.13(a) that was earned in the year prior to the
Total Disability, or (ii) for purposes of Section 4 of the Plan, Compensation as
defined in Section 1.13(b) for the last full calendar year of Compensation,
Compensation used for all of the Participant’s previous Earnings Credits
annualized to be reflective of one full year.

 

1.14 “Corporate Executive Group” means the group designated as such by the
Corporation.

 

1.15 “Corporation” means The PNC Financial Services Group, Inc. and any
successors thereto.

 

1.16 “Credited Service” has the meaning assigned such term in the Pension Plan
from time to time that results in the largest period of credited service for the
applicable participant.

 

1.17 “Deferral Election” means a Participant’s irrevocable election to defer the
commencement of the payments of his or her benefits under the Plan by timely
delivery to the Plan Manager of a Deferral Election Form.

 

1.18 “Deferral Election Form” means the document, in a form approved by the Plan
Manager, whereby the Participant elects to defer the commencement of the payment
of his or her benefits under the Plan.

 

1.19 “Deferred Benefits” means the participant’s benefits under the Plan the
payment of which have been deferred pursuant to a Deferral Election.

 

1.20 “Earnings Credits” means the credits allocated pursuant to Section 4.2 of
the Plan to the Account of a Participant who is not a Grandfathered Participant.

 

1.21 “Employer” means the Corporation and any Subsidiary that has been
designated by the Plan Manager as an Employer hereunder.

 

1.22 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.23 “Executive Bonus Plan” means the plans designated by the Committee as
participating hereunder.

 

1.24 “Good Reason” means:

 

  (a) the assignment to a Participant of any duties inconsistent in any respect
with the Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities immediately prior to the
Change in Control, or any other action by the Employer which results in a
diminution in any respect in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith that is remedied by the Employer
promptly after receipt of notice thereof given by the Participant;



--------------------------------------------------------------------------------

  (b) a reduction by the Employer in the Participant’s Annual Base Salary in
effect on the day prior to the date of a Change in Control;

 

  (c) the Employer’s requiring the Participant to be based at any office or
location that is more than 50 miles from the Participant’s office or location
immediately prior to the Change in Control;

 

  (d) the failure by the Employer (i) to continue in effect any bonus, stock
option or other cash or equity-based incentive plan in which the Participant
participates immediately prior to the Change in Control that is material to the
Participant’s total compensation, unless a substantially equivalent arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or (ii) to continue the Participant’s participation in
such plan (or in such substitute or alternative plan) on a basis at least as
favorable, both in terms of the amount of benefits provided and the level of the
Participant’s participation relative to other participants, as existed
immediately prior to the Change in Control; or

 

  (e) the failure by the Employer to continue to provide the Participant with
benefits substantially similar to those received by the Participant under any of
the Employer’s pension (including, but not limited to, tax-qualified plans),
life insurance, health, accident, disability or other welfare plans in which the
Participant was participating, at costs substantially similar to those paid by
the Participant, immediately prior to the Change in Control.

 

1.25 “Grandfathered Participant” means a Participant who on December 31, 1998
(i) was employed by the Employer, (ii) participated in the Plan and (iii) had
completed at least five years of Credited Service and attained age 50.

 

1.26 “Initial SEG 06 Participant” means a Participant who as of December 31,
1998 was a member of the Senior Executive Group level 06 or higher and is not a
member of the group described in Section 1.25.

 

1.27 “Hardship” means severe financial hardship to the Participant resulting
from a sudden and unexpected illness of the Participant or one of the
Participant’s dependents (within the meaning of section 152(a) of the Code), or
an accident involving the Participant or a Participant’s dependent, loss of a
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that will constitute Hardship shall depend
upon the facts of each case, but, in any case, Hardship will not exist to the
extent that such hardship is or may be relieved;

 

  (a) through reimbursement or compensation by insurance or otherwise;

 

  (b) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship; or



--------------------------------------------------------------------------------

  (c) by cessation of deferrals under this Plan or other plans maintained by the
Employer.

 

The Plan Manager shall have the sole and absolute discretion to determine
whether a Hardship exists.

 

1.28 “Interest Credits” means the credits allocated pursuant to Section 4.4 of
the Plan to the Account of a Participant who is not a Grandfathered Participant.

 

1.29 “Minimum Benefit” means the minimum benefit calculated under Section 4.7
for a Participant who is not a Grandfathered Participant.

 

1.30 “Participant” means all persons who participated in the Plan on December
31, 1998 and all other persons who are invited thereafter by the Corporation to
participate in the Plan.

 

1.31 “Pension Plan” means The PNC Financial Services Group, Inc. Pension Plan as
in effect on January 1, 1999, and as amended from time to time thereafter.

 

1.32 “Plan” means this The PNC Financial Services Group, Inc. Supplemental
Executive Retirement Plan, as amended from time to time.

 

1.33 “Plan Manager” means any individual designated by the Committee to manage
the operation of the Plan as herein provided or to whom the Committee has duly
delegated any of its duties and obligations hereunder.

 

1.34 “Plan Year” means the calendar year beginning January 1.

 

1.35 “Prior Excess Plan” means The PNC Financial Services Group, Inc. ERISA
Excess Pension Plan as in effect on December 31, 1998.

 

1.36 “Prior Pension Plan” means The PNC Financial Services Group, Inc. Pension
Plan as in effect on December 31, 1998.

 

1.37 “Prior Plan” means The PNC Financial Services Group, Inc. Supplemental
Executive Retirement Plan as in effect on December 31, 1998.

 

1.38 “Subsidiary” means any business entity the equity of which (directly or
indirectly) is owned 50% or more by the Corporation.

 

1.39 “Total Disability” has the meaning assigned such term in the Pension Plan.

 

1.40 “Transitional Earnings Credits” means the credits allocated pursuant to
Section 4.3 of the Plan to the Account of a Participant who is not a
Grandfathered Participant.



--------------------------------------------------------------------------------

1.41 “Trust” means the grantor trust established by the Corporation to assist in
funding its obligation under the Plan.

 

1.42 “Vested Termination of Employment” means a Participant’s termination of
employment with the Employer:

 

  (a) for any reason after completing five years of Vesting Service; or

 

  (b) by the Participant for Good Reason after a Change in Control or by the
Employer without Cause after a Change in Control.

 

1.43 “Vesting Service” has the meaning assigned such term in the Pension Plan.

 

SECTION 2

 

APPLICATION OF PLAN

 

This Plan applies only to Participants who are employed on or after January 1,
1999. A Participant under the Prior Plan who was not employed on or after
January 1, 1999 will continue to be covered under the Prior Plan.

 

SECTION 3

 

RETIREMENT INCOME SUPPLEMENT FOR

GRANDFATHERED PARTICIPANTS

 

3.1 Grandfathered Participants

 

Upon Vested Termination of Employment, a Grandfathered Participant shall receive
an annual cash payment equal to the greater of:

 

  (a) 10% plus 1% for each year of Credited Service (including fractions
thereof) in excess of ten but less than 25 years times the Participant’s Annual
Base Salary at the time of Vested Termination of Employment; or

 

  (b) the annual amount of retirement benefit the Participant would have
received as a single life annuity under the Prior Pension Plan if the Prior
Pension Plan had been continued and the definition of “Compensation” and
“Average Final Compensation” in the Prior Pension Plan were as recited in
Sections 1.13(a) and 1.6 above, respectively (assuming that the Participant
elected a single life annuity under the Prior Pension Plan and commenced
receiving benefits at age 62).



--------------------------------------------------------------------------------

The amount determined under Section 3.1(b) above will be reduced by the annual
amount of any benefit the Participant would have been entitled to receive under
the Prior Pension Plan and the Prior Excess Plan, assuming the Participant
commenced receiving benefit payments in the form of a single life annuity under
such plans at age 62.

 

Unless otherwise elected, the annual amount payable pursuant to Section 3.1(a)
or 3.1(b) and the preceding sentence shall be paid in monthly installments,
commencing on the first day of the month coincident with or next following the
Vested Termination of Employment of the Participant and continuing for fifteen
years. Any benefit payment made pursuant to Section 3.1(a) or 3.1(b) that
commences prior to a Participant’s attainment of age 62 shall be actuarially
reduced in accordance with reduction factors used in the Prior Pension Plan. A
Participant may elect, in accordance with appropriate administrative procedures,
to receive, in lieu of the monthly retirement benefit to which he is entitled
hereunder, a lump-sum cash payment equal to the present value of such monthly
benefit, calculated using the interest rate used under the Prior Pension Plan as
of the date the payment is to be made.

 

A Participant also may elect, pursuant to Section 10 of the Plan, to defer the
commencement of the payment of his or her benefits.

 

3.2 Death Benefit

 

Upon the death of a Grandfathered Participant prior to Vested Termination of
Employment, his or her Beneficiary shall receive an annual cash payment equal to
the greater of:

 

  (a) 10% plus 1% for each year of Credited Service (including fractions
thereof) between ten and 25 years times the Participant’s Annual Base Salary at
the time of death; or

 

  (b) the annual amount of retirement benefit the Participant would have
received as a single life annuity under the Prior Pension Plan if the Prior
Pension Plan had been continued and if the definition of “Compensation” and
“Average Final Compensation” in the Prior Pension Plan were as recited in
Sections 1.13(a) and 1.6 above, respectively.

 

The amount determined under Section 3.2(b) above will be reduced by the annual
amount of any benefit the Participant would be entitled to receive under the
Prior Pension Plan and the Prior Excess Plan.

 

The benefit shall be distributed to the Participant’s Beneficiary or
Beneficiaries at the time and pursuant to the method elected by the Participant.
Upon application of the Participant’s Beneficiary, the Plan Manager may, in his
or her sole and absolute discretion, direct that the benefit be paid in a single
lump sum.



--------------------------------------------------------------------------------

SECTION 4

 

RETIREMENT INCOME SUPPLEMENT FOR PARTICIPANTS

WHO ARE NOT GRANDFATHERED PARTICIPANTS

 

4.1 Accounts

 

An Account shall be established and maintained for each Participant who is not a
Grandfathered Participant to which credits shall be allocated pursuant to the
provisions of this Section 4. A Participant’s opening Account balance shall be
determined in the same manner as under the Pension Plan based on the
Participant’s benefit accrued under the Prior Plan as of December 31, 1998.

 

4.2 Earnings Credits

 

As of each pay period, there shall be credited to the Account of each such
active Participant who is not an Initial SEG 06 Participant and who has earned
Compensation during such pay period an amount determined as follows:

 

Age Plus Years

of Credited Service

--------------------------------------------------------------------------------

   Percentage of Compensation
Credited to Participant’s Account


--------------------------------------------------------------------------------

Less than 40

   3%

Between 40 and 49

   4%

Between 50 and 59

   5%

Between 60 and 69

   6%

70 or more

   8%

 

As of each pay period, there shall be credited to the Account of each such
active Participant who is an Initial SEG 06 Participant and who has earned
Compensation during such pay period an amount determined as follows:

 

Age Plus Years

of Credited Service

--------------------------------------------------------------------------------

   Percentage of Compensation
Credited to Participant’s Account


--------------------------------------------------------------------------------

Less than 40

   6%

Between 40 and 49

   8%

Between 50 and 59

   10%

Between 60 and 69

   12%

70 or more

   16%



--------------------------------------------------------------------------------

For purposes of the above two charts, age and Credited Service are determined as
of the last day of the preceding Plan Year. For purposes of determining the
percentage of Compensation to be credited to a Participant’s Account, only
complete years of Credited Service and age shall be used; no partial years of
age or Credited Service shall be counted.

 

4.3 Transitional Earnings Credits

 

Beginning on January 1, 1999 and ending on December 31, 2008, as of each
calendar quarter, there shall be allocated Transitional Earnings Credits to the
Account of each active Participant who has earned Compensation during such
calendar quarter. These Transitional Earnings Credits shall apply to the
following Participants and are determined as follows:

 

  (a) For active Participants who as of January 1, 1999 were age 45 or older and
had at least fifteen years of Credited Service, an additional allocation of 4%
of Compensation shall be made.

 

  (b) For active Participants not described in (a) above who as of January 1,
1999 were age 40 or older and had at least ten years of Credited Service, an
additional allocation of 2% of Compensation shall be made.

 

Only Participants employed by the Employer on January 1, 1999 are eligible for
Transitional Earnings Credits. The rules applicable to Earnings Credits
described in Section 4.2 also apply to these Transitional Earnings Credits.

 

4.4 Interest Credits

 

Each calendar quarter, the determination, calculation and allocation of Interest
Credits shall occur in the manner described in subsection (b) below determined
in accordance with subsection (a) below:

 

  (a) For each calendar quarter, one-fourth of the Applicable Interest Rate.

 

  (b) During each calendar quarter, each Participant’s Account shall be adjusted
by an amount equal to the interest rate determined in (a) above multiplied by
the Account balance as of the end of the immediately preceding calendar quarter.

 

  (c) A Participant who elects to defer the commencement of the payment of his
or her benefits under Section 10 of the Plan, shall continue to receive an
allocation of Interest Credits on his or her Deferred Benefits in the manner
prescribed above until the first day of the month coincident with or preceding
the date the Participant receives a final distribution of his or her Account.



--------------------------------------------------------------------------------

4.5 Payment of Benefits

 

Upon Vested Termination of Employment, a Participant covered under this Section
4 may elect, in accordance with appropriate administrative procedures, to
receive his or her benefit under this Plan in a form available to the
Participant under the Pension Plan. The form of benefit elected under this Plan
may be different from the basis upon which a Participant receives his or her
benefit under the Pension Plan. A Participant also may elect, pursuant to
Section 9 of the Plan, to defer the commencement of the payment of his or her
benefits.

 

The calculation of the amounts of optional forms of benefit shall utilize the
same adjustment factors as used in the Pension Plan, and it is intended that
these factors will be monitored and amended as necessary to meet the provisions
of Treasury Regulation section 3121(v)(2)-1(C)(2)(iii)(B)(3).

 

4.6 Death Benefit

 

Upon the death of a Participant prior to Vested Termination of Employment, but
after completing five full years of Vesting Service, his or her Beneficiary
shall be entitled to a benefit in an amount equal to the Participant’s Accrued
Benefit determined as of the date of his death.

 

The benefit shall be distributed to the Participant’s Beneficiary or
Beneficiaries at the time and pursuant to the method elected by the Participant.
Upon application of the Participant’s Beneficiary, the Plan Manager may, in his
or her sole and absolute discretion, direct that the benefit be paid in a single
lump sum.

 

4.7 Minimum Benefit

 

Upon Vested Termination of Employment, a Participant who is not a Grandfathered
Participant is entitled to a Minimum Benefit under the Plan. The Minimum Benefit
is equal to the Participant’s benefit under the Prior Plan calculated as of
December 31, 1998. If the Minimum Benefit exceeds the Participant’s benefit
under Section 4, the Participant shall receive the Minimum Benefit in lieu of
the Section 4 benefit.



--------------------------------------------------------------------------------

SECTION 5

 

FROZEN BENEFIT – CERTAIN TRANSFERS

 

Any Participant who is or becomes eligible to participate in The PNC Financial
Services Group, Inc. Retirement Savings Plan or who transfers employment to a
Subsidiary that is not an Employer shall have the value of his or her benefit
frozen as of the first day of the month following the date he or she is eligible
to participate in The PNC Financial Services Group, Inc. Retirement Savings Plan
or transfers employment to a Subsidiary that is not an Employer, except that
interest will continue to be credited under Section 4.4. Such frozen benefit
will be payable at the same time and in the same manner as benefits otherwise
payable under the Plan, provided that any future benefit eligibility
requirements are met.

 

SECTION 6

 

FROZEN BENEFIT – DESIGNATED PARTICIPANTS

 

6.1 General Rule.

 

Effective as of April 1, 2002, benefit accruals under the Plan for certain
Participants designated by the Corporation who are notified of the change prior
to April 1, 2002 shall either (i) cease as of March 31, 2002, or (ii) as the
case may be, be calculated as set forth in this Section 6. The provisions of
this Section 6 shall not be effective with respect to any member of the
Corporate Executive Group as designated by the Corporation and in effect on
March 31, 2002.

 

6.2 Designated Grandfathered Participants.

 

Effective April 1, 2002, Grandfathered Participants designated by the
Corporation whose benefits are calculated under Section 3 shall cease to accrue
additional years of Credited Service (and fractions thereof) for purposes of
calculating benefits payable upon Vested Termination of Employment or at death.
Such designated Grandfathered Participants’ years of Credited Service for
purposes of Section 3 shall be calculated as if their employment by an Employer
had ended on March 31, 2002.

 

6.3 Designated Nongrandfathered Participants.

 

Effective April 1, 2002, Participants designated by the Corporation who are not
Grandfathered Participants and whose benefits are calculated under Section 4 of
the Plan shall cease to accrue any additional benefits under the Plan. The
values of such Participant’s Accounts shall be frozen at the values accrued
through March 31, 2002, including any Interest Credits due for the calendar
quarter ended March 31, 2002. No further Earnings Credits, Transitional Earnings
Credits or Interest Credits shall accrue to such designated nongrandfathered
Participants’ Accounts after March 31, 2002.



--------------------------------------------------------------------------------

SECTION 7

 

TRANSFER OF EMPLOYMENT TO MINORITY-OWNED ENTITY

 

If a Participant is transferred from the employment of the Corporation or a
Subsidiary to an entity the equity of which (directly or indirectly) is owned
10% or more (but 50% or less) by the Corporation (a “Minority-Owned Entity”),
the benefits earned while a Participant will be frozen (except that Interest
Credits under Section 4.4, if applicable, shall continue) and will be paid in
the event that the Participant subsequently becomes disabled while employed by
the Minority-Owned Entity or retires from the employment of the Minority-Owned
Entity.

 

SECTION 8

 

DESIGNATION OF BENEFICIARIES

 

A Participant shall designate a Beneficiary or Beneficiaries to receive the
balance of the Participant’s Account upon the Participant’s death. Such
designation shall be on a form approved by the Plan Manager and shall not be
effective until it is received by the Plan Manager. If no valid Beneficiary
designation form is on file with the Plan Manager upon the Participant’s death,
then the balance of the Participant’s Account shall be payable to the
Beneficiary designated by the Participant under the Employer’s group life
insurance plan, or, if no such designation exists, to the Participant’s estate.

 

SECTION 9

 

PAYMENT OF BENEFITS

 

The benefits payable to a Participant under this Plan shall be made from the
general revenues of the entity that employs the Participant on the date of the
Participant’s Vested Termination of Employment.



--------------------------------------------------------------------------------

SECTION 10

 

DEFERRAL OF BENEFITS

 

10.1 Deferral Election

 

A Participant may elect to defer the commencement of the payment of his or her
benefits under this Plan. A Participant’s Deferral Election Form must be
received by the Plan Manager at least one year prior to the Participant’s Vested
Termination of Employment. The Deferral Election Form shall specify the year in
which payment shall commence and the form of distribution.

 

10.2 Hardship Distribution

 

Upon approval by the Plan Manager, in his or her sole and absolute discretion,
payment of a Participant’s Deferred Benefits under the Plan shall be made in the
event of a Participant’s Hardship. Payment of any Hardship distribution shall be
made in a single lump sum as soon as administratively feasible after approval.

 

SECTION 11

 

RIGHTS OF PARTICIPANTS

 

No Participant shall have any rights to any payment under this Plan until Vested
Termination of Employment and in no event shall the interests of Participants
under this Plan be in any way subject to their debts or other obligations and
may not be voluntarily or involuntarily sold, transferred, or assigned.

 

SECTION 12

 

TRUST FUND

 

No assets of the Corporation or any Employer shall be segregated or earmarked in
respect to any benefits, and all such benefits shall constitute unsecured
contractual obligations of the Employer. If the Corporation chooses to
contribute to the Trust to offset its obligation under this Plan, all assets or
property held by the Trust shall at all times remain subject to the claims of
the general creditors of the Corporation or any Employer.



--------------------------------------------------------------------------------

SECTION 13

 

CLAIMS PROCEDURE

 

13.1 Initial Claim

 

Claims for benefits under the Plan shall be filed with the Plan Manager. If any
Participant or Beneficiary claims to be entitled to a benefit under the Plan and
the Plan Manager determines that such claim should be denied in whole or in
part, the Plan Manager shall notify such person of its decision in writing. Such
notification will be written in a manner calculated to be understood by such
person and will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary and (iv)
information as to the steps to be taken if the person wishes to submit a request
for review. Such notification will be given within 60 days after the claim is
received by the Plan Manager. If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his or her claim.

 

13.2 Review Procedure

 

Within 60 days after the date on which a Participant or Beneficiary receives a
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred) such person (or his or
her duly authorized representative) may (i) file a written request with the
Committee for a review of his or her denied claim and of pertinent documents and
(ii) submit written issues and comments to the Committee. The Committee will
notify such person of its decision in writing. Such notification will be written
in a manner calculated to be understood by such person and will contain specific
reasons for the decision as well as specific references to pertinent Plan
provisions. The decision on review will be made within 60 days after the request
for review is received by the Committee. If the decision on review is not made
within such period, the claim will be considered denied.



--------------------------------------------------------------------------------

13.3 Claims and Review Procedure Not Mandatory After a Change in Control

 

After the occurrence of a Change in Control, the claims procedure and review
procedure provided for in this Section 13 shall be provided for the use and
benefit of Participants who may choose to use such procedures, but compliance
with the provisions of this Section 13 shall not be mandatory for any
Participant claiming benefits after a Change in Control. It shall not be
necessary for any Participant to exhaust these procedures and remedies after a
Change in Control prior to bringing any legal claim or action, or asserting any
other demand, for payments or other benefits to which such Employee claims
entitlement.

 

SECTION 14

 

ADMINISTRATION

 

This Plan shall be administered by the Committee, and it shall have the sole
authority to resolve any questions that arise hereunder.

 

This Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and shall be administered
in a manner consistent with that intent.

 

SECTION 15

 

AMENDMENT AND TERMINATION

 

The Plan may be amended or terminated by the Board at any time, and any
Subsidiary of PNC that has adopted the Plan may withdraw from further
participation in the Plan at any time; provided, however, that no such
amendment, termination or withdrawal (each, a “Plan Change”) shall reduce or in
any way adversely affect (i) the retirement or disability benefits payable
hereunder with respect to a Participant who is entitled to disability benefits
by reason of having become disabled prior to the date of the Plan Change or who
has terminated employment with the Employer prior to the date of such Plan
Change or (ii) the amount of, or payment of, the Accrued Benefit (as hereinafter
defined) of any other Participant as of the date of such Plan Change.

 

For purposes of this Section 15, the term “Accrued Benefit” means, for a
Grandfathered Participant, the benefit that would be payable to the Participant
hereunder assuming that (i) the Participant terminated employment immediately
prior to the Plan Change, and (ii) solely for the purpose of determining the
Participant’s eligibility for Vested Termination of Employment under



--------------------------------------------------------------------------------

this Plan and not for purposes of determining the amount of benefit, that the
Participant had completed five years of Vesting Service (to the extent that the
Participant had not yet completed such years of Vesting Service immediately
prior to the Plan Change). The term “Accrued Benefit” means, for a Participant
who is not a Grandfathered Participant, an amount equal to the balance of the
Participant’s Account immediately prior to the Plan Change.

 

After a Change in Control, the Plan may not be amended in any manner that
adversely affects the administration or payment of a Participant’s benefits
hereunder (including but not limited to the timing and form or payment of
benefits hereunder) without the consent of the Participant nor may the
provisions of this Section 15, Section 16 or, for a Participant who is not a
Grandfathered Participant, Section 4.4, be amended after a Change in Control
with respect to a Participant without the written consent of the Participant;
provided, however, that the failure of a Participant to consent to any such
amendment shall not impair the ability of the Committee to amend the Plan with
respect to any other Participant who has consented to such amendment.

 

SECTION 16

 

SUCCESSORS

 

In addition to any obligations imposed by law upon any successor(s) to the
Corporation and the Employers, the Corporation and the Employers shall be
obligated to require any successor(s) (whether direct or indirect, by purchase,
merger, consolidation, operation of law or otherwise) to all or substantially
all of the business and/or assets of the Corporation and the Employers to
expressly assume and agree to perform under this Plan in the same manner and to
the same extent that the Corporation and the Employers would be required to
perform under it if no such succession had taken place; in the event of such a
succession, references to “Corporation” and “Employers” herein shall thereafter
be deemed to include such successor(s).

 

SECTION 17

 

GOVERNING LAW

 

The Plan shall be governed according to the laws of the Commonwealth of
Pennsylvania without reference to its conflict of laws provisions to the extent
not preempted by federal law.



--------------------------------------------------------------------------------

SECTION 18

 

FUNDING OF BENEFITS

 

In the sole discretion of the Corporation, the Corporation may establish a
grantor trust and make contributions thereto for the purpose of providing a
source of funds to pay benefits as they become due and payable hereunder;
provided, however, that no such trust shall result in a Participant being
required to include in gross income for federal income tax purposes any benefits
payable hereunder prior to the date of actual payment. Notwithstanding the
establishment of any such trust, a Participant’s rights hereunder shall be
solely those of a general unsecured creditor of the Corporation and the
Employers.

 

Executed and adopted by the Corporation through its duly authorized delegate
this 6th day of May, 2004.

 

/s/ William E. Rosner

--------------------------------------------------------------------------------

Chief Human Resources Officer